In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated February 16, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs have failed to establish a prima facie case of "serious injury” within the meaning of Insurance Law § 5102 (d). Summary judgment was thus properly awarded to the defendants (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230; Almonacid v Meltzer, 222 AD2d 630; Georgia v Ramautar, 180 AD2d 713; Philpotts v Petrovic, 160 AD2d 856; Covington v Cinnirella, 146 AD2d 565). Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.